              Case 2:20-cr-00104-JLR Document 21 Filed 08/28/20 Page 1 of 2




 1                                                   THE HONORABLE JAMES L. ROBART
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
     UNITED STATES OF AMERICA,                   )   No. CR20-104-JLR
 9                                               )
                    Plaintiff,                   )
10                                               )   ORDER GRANTING UNOPPOSED
               v.                                )   MOTION TO PROCEED WITH
11                                               )   GUILTY PLEA HEARING BY VIDEO
     CODY R. SHIPLEY,                            )   OR TELEPHONE CONFERENCE
12                                               )
                    Defendant.                   )
13                                               )
14
15          THE COURT has considered the unopposed motion to proceed with a guilty

16   plea hearing by video or telephone conference, all the records in this case, and the

17   General Orders currently in effect.

18          THE COURT FINDS that the circumstances as set forth in the defense’s motion

19   warrant a guilty plea hearing by video, and that the hearing may take place as soon as

20   practical because further delays in this case would cause “serious harm to the interests

21   of justice,” see General Order No. 04-20 (3/30/20), for the reasons set forth in the

22   unopposed motion.

23          THE COURT NOW ORDERS that the parties may proceed with a plea hearing

24   by video/telephone conference, consistent with current procedures established by this

25   Court, and directs the parties to consult with one another and the Court to schedule such

26

       ORDER TO PROCEED WITH GUILTY PLEA                        FEDERAL PUBLIC DEFENDER
       HEARING BY VIDEO OR TELEPHONE                               1601 Fifth Avenue, Suite 700
       CONFERENCE                                                    Seattle, Washington 98101
       (Cody Shipley, CR20-104-JLR) - 1                                         (206) 553-1100
              Case 2:20-cr-00104-JLR Document 21 Filed 08/28/20 Page 2 of 2




 1   a hearing before a Magistrate Judge at a mutually acceptable date and time.
 2         DATED this 28th day of August, 2020.
 3
 4                                             A
                                              ________________________________
                                              JAMES L. ROBART
 5
                                              UNITED STATES DISTRICT JUDGE
 6
     Presented by:
 7
 8   s/ Corey Endo
     Assistant Federal Public Defender
 9   Attorney for Cody Shipley
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER TO PROCEED WITH GUILTY PLEA                       FEDERAL PUBLIC DEFENDER
       HEARING BY VIDEO OR TELEPHONE                              1601 Fifth Avenue, Suite 700
       CONFERENCE                                                   Seattle, Washington 98101
       (Cody Shipley, CR20-104-JLR) - 2                                        (206) 553-1100
